Exhibit 10.2




2013 Diversified Restaurant Holdings, Inc. Short-Term Incentive Program




Short-term Incentive Program – Designed to support the business’ objectives of
profitable growth through a combination of new store openings, same store sales
growth, cost savings, and key strategic initiatives.

  



         

Corporate Financial

           

Name

Title

2013 Target Bonus

 

(80% CEO and CFO and 70% all Others)

   

$ of Bonus at Target Associated with:

   

% of Salary

$

 

Corporate EBITDA

Same Store

Sales Growth

(Bagger Daves)

Same Store Sales Growth (Buffalo Wild Wings)

Strategic / Individual

 

Corporate EBITDA

Same Store

Sales Growth

(Bagger Daves)

Same Store

Sales Growth

(Buffalo Wild

Wings)

Strategic / Individual

Michael Ansley

Chairman, President, & CEO

60%

$129,000

 

70%

5%

5%

20%

 

$90,300

$6,450

$6,450

$25,800

David Burke

CFO & Treasurer

40%

$80,000

 

70%

5%

5%

20%

 

$56,000

$4,000

$4,000

$16,000

Jason Curtis

COO

40%

$74,000

 

60%

5%

5%

30%

 

$44,400

$3,700

$3,700

$22,200

Ioana Ben-Ezra

Chief Compliance Officer and Controller

30%

$36,000

 

60%

5%

5%

30%

 

$21,600

$1,800

$1,800

$10,800

Lupita Distaso

VP of Purchasing

20%

$23,000

 

60%

5%

5%

30%

 

$13,800

$1,150

$1,150

$6,900

Rebecca Raver

VP of Marketing

20%

$23,000

 

60%

5%

5%

30%

 

$13,800

$1,150

$1,150

$6,900

Amy Kuschel

Director of HR

10%

$6,500

 

60%

5%

5%

30%

 

$3,900

$325

$325

$1,950

Total

   

$371,500

           

$243,800

$18,575

$18,575

$90,550



 

2013 Financial Metrics:

 



 

Threshold

Target

Maximum

Payout (as a %of Target)

50%

100%

150%

Corporate EBITDA

$12,000,000

$15,000,000

$18,000,000

Same Store Sales Growth (Bagger Daves)

3%

4%

6%

Same Store Sales Growth (Buffalo Wild Wings)

1.5%

2%

3%



 

Straight-line interpolation will be used to calculate actual bonus earned for
2013, such that any performance below Threshold will result in a payout of 0%
for the metric and all amounts will be capped at 150% of target.




Strategic/Individual Goals will consist of 3-5 specific and measureable
objectives where possible. Committee and management evaluation of achievement of
goals will be used to develop final award for this component of the incentive
program.




 